Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on December 22, 2020.  This application claims priority to application 15/210,477 (now U.S. Patent 10,949,492) filed July 14, 2016.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 22, 2020, July 16, 2021, and April 5, 2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,949,492. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘492 patent fully encompass the instant claims.
Instant application 17/131,044
Patent 10,949,492
1. An apparatus comprising:
     a hardware processor operatively coupled to one or more computer readable storage mediums collectively including instructions that, when executed by the processor, cause the processor to perform the method of:
     acquiring an initial candidate for optimizing a third objective function based on a first objective function and a second objective function;
     obtaining a first solution optimizing the second objective function under a constraint
corresponding to a value of the first objective function, and a second solution optimizing the first objective function using the first solution, the second solution being assigned as the constraint in a next iteration of obtaining a plurality of candidates;
     increasing processing speed and efficiency for the obtaining the plurality of candidates by monotonically decreasing the constraint during calculation of an optimization solution for the third objective function corresponding to the constraint; and
     selecting, as the optimization solution for the third objective function, one of the
plurality of candidates associated with an optimized relationship between the first solution and the second solution.
1. An apparatus comprising: 
     a processor; and 
     one or more computer readable mediums collectively including instructions that, when executed by the processor, cause the processor to perform the method of:      
     acquiring an initial candidate optimizing a third objective function, the third objective function including a first objective function associated with a first physical property, and a second objective function associated with a second physical property having a relationship to the first physical property;   
     obtaining a first solution optimizing the second objective function under a constraint corresponding to a value of the first objective function, and a second solution optimizing the first objective function using the first solution, wherein the second solution is assigned as the constraint in a next iteration of obtaining the plurality of candidates; and 
     selecting, as an optimization solution for the third objective function, one of the plurality of candidates associated with an optimized relationship between the first physical property and the second physical property, wherein the constraint is monotonically decreased to calculate the optimization solution for the third objective function corresponding to the constraint.
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12. A computer-implemented method, comprising:
     acquiring an initial candidate for optimizing a third objective function based on a first objective function and a second objective function;
     obtaining a first solution optimizing the second objective function under a constraint
corresponding to a value of the first objective function, and a second solution optimizing the first objective function using the first solution, the second solution being assigned as the constraint in a next iteration of obtaining a plurality of candidates;
     increasing processing speed and efficiency for the obtaining the plurality of candidates by monotonically decreasing the constraint during calculation of an optimization solution for the third objective function corresponding to the constraint; and
     selecting, as the optimization solution for the third objective function, one of the plurality of candidates associated with an optimized relationship between the first solution and the second solution.
12. A method comprising: 
     acquiring an initial candidate optimizing a third objective function, the third objective function including a first objective function associated with a first physical property, and a second objective function associated with a second physical property having a relationship to the first physical property; 
     obtaining a first solution optimizing the second objective function under a constraint corresponding to a value of the first objective function, and a second solution optimizing the first objective function using the first solution, wherein the second solution is assigned as the constraint in a next iteration of obtaining the plurality of candidates; and 
     selecting, as an optimization solution for the third objective function, one of the plurality of candidates associated with an optimized relationship between the first physical property and the second physical property, wherein the constraint is monotonically decreased to calculate the optimization solution for the third objective function corresponding to the constraint.
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20. A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:
     acquire an initial candidate for optimizing a third objective function based on a first
objective function and a second objective function;
     obtain a first solution optimizing the second objective function under a constraint
corresponding to a value of the first objective function, and a second solution optimizing the first objective function using the first solution, the second solution being assigned as the constraint in a next iteration of obtaining a plurality of candidates;
     increase processing speed and efficiency for the obtaining the plurality of candidates by monotonically decreasing the constraint during calculation of an optimization solution for the third objective function corresponding to the constraint; and
     select, as the optimization solution for the third objective function, one of the plurality of candidates associated with an optimized relationship between the first solution and the second solution.
20. A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method of: 
     acquiring an initial candidate optimizing a third objective function, the third objective function including a first objective function associated with a first physical property, and a second objective function associated with a second physical property having a relationship to the first physical property; 
     obtaining a first solution optimizing the second objective function under a constraint corresponding to a value of the first objective function, and a second solution optimizing the first objective function using the first solution, wherein the second solution is assigned as the constraint in a next iteration of obtaining the plurality of candidates; and 
     selecting, as an optimization solution for the third objective function, one of the plurality of candidates associated with an optimized relationship between the first physical property and the second physical property, wherein the constraint is monotonically decreased to calculate the optimization solution for the third objective function corresponding to the constraint.



Status of Prior Art
Claims 1-20 are not taught by the prior art.  None of the references of record either alone or in combination fairly disclose or suggest the combination of limitations.

From independent claims 1, 12, and 20:
[a] third objective function including based on a first objective function and a second objective function;
a first solution optimizing the second objective function under a constraint corresponding to a value of the first object function, and a second solution optimizing the first objective function using the first solution, the second solution being assigned as the constraint in a next iteration of obtaining a plurality of candidates
the constraint is monotonically decreased to calculate the optimization solution for the third objective function corresponding to the constraint.

Conclusion
	Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T PELLETT/             Primary Examiner, Art Unit 2121